Citation Nr: 0121133
Decision Date: 08/20/01	Archive Date: 09/12/01

DOCKET NO. 00-10 621               DATE AUG 20, 2001

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for a back disability.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for an acquired chronic psychiatric
disorder.

3. Entitlement to a permanent and total disability evaluation for
pension purposes.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

...son, Counsel

REMAND

The veteran had active duty from September 1966 until September
1968 and November 1990 until May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto
Rico.

The veteran reported that he is receiving benefits from the Social
Security Administration (SSA). "VA has a duty to assist in
gathering social security records when put on notice that the
veteran is receiving social security benefits." Clarkson v. Brown,
4 Vet. App. 565, 567-68 (1993).

Moreover, there has been a significant change in the law during the
pendency of this appeal. On November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000). This law redefines the
obligations of VA with respect to the duty to assist and includes
an enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. This
law also eliminates the concept of a well-grounded claim and
supersedes the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of-enactment and not yet final as of that date. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 114
Stat. 2096, 2099- 2100 (2000). See also Karnas v. Derwinski, 1 Vet.
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any

- 2 -

additional notification or development action is required under the
VCAA, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the regional office (RO) for the following development:

1. The RO should obtain from the SSA the records pertinent to the
appellant's claim for Social Security disability benefits as well
as the medical records relied upon concerning that claim.

2. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

3. Thereafter, the RO should readjudicate the claims. If the
benefit sought on appeal remains denied, the appellant and the
appellant's representative, if any, should be provided a
supplemental statement of the case (SSOC). The, SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

3 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 -



